Citation Nr: 1000509	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-07 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to October 1968 with five months of service in 
Vietnam.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Roanoke Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The Veteran has asserted in-service noise exposure from 
mortars, small and large weapons, and tanks; he also has 
reported post-service noise exposure, but wore required ear 
protection.

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and the 
competent medical opinions on the question of whether the 
Veteran's current bilateral hearing loss is etiologically 
related to in-service noise exposure are in relative 
equipoise.

4.  The competent medical opinions on the question of whether 
the Veteran's current tinnitus is etiologically related to 
in-service noise exposure are in relative equipoise.


CONCLUSIONS OF LAW

1. With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 
3.385 (2009).

2. With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus are 
met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and 
tinnitus are due to noise exposure during service.  
Specifically, he asserts that he served in Vietnam and was 
exposed to noise from mortars, small arms fire, etc.  He 
noticed that his hearing was getting bad and he started to 
have ringing in his ears.  His DD 214 confirms that he served 
in Vietnam and that he received a sharpshooter badge with an 
M14 rifle.  His military occupational specialty (MOS) was 
wireman or lineman with the Howitzer Battery 3rd Squadron.  
The Board notes that a February 1969 VA examination and an 
April 1969 rating decision revealed that the Veteran had 
residuals of a gunshot wound to the left arm, left knee, and 
chest wall that apparently occurred while he was in Vietnam.  
(There is no indication that the Veteran was awarded the 
Purple Heart or that the gunshot wound occurred while he was 
engaged in combat.)  The Board finds that as the Veteran is 
competent to describe events such as being exposed to noise 
from gunfire, mortars, and tanks, etc., and his DD Form 214, 
and a February 1969 VA examination and an April 1969 rating 
decision that revealed that the he was actually shot, support 
his contentions, noise exposure in the military is conceded.  
See 38 U.S.C.A. § 1154(a).

The Veteran's service treatment records reflected no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus.  The Board notes that prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  The November 1965 induction examination 
showed that on audiometric testing, the Veteran's converted 
pure tone thresholds, in decibels (db), were as follows (in 
International Standards Organization (ISO) units):  20, 10, 
15, 15, and 20 db in the right ear and 30, 25, 25, 25, and 20 
db in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz (Hz), respectively.  The September 1968 separation 
examination reflected that on audiometric testing, the 
Veteran's pure tone thresholds, in decibels, were as follows 
in ISO units:  0, 0, 0, not reported, and 0 db in the right 
ear and 0, 0, 0, not reported, and 0 in the left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively.  The 
Board notes, however, that the absence of in-service evidence 
of hearing loss is not necessarily fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Several statements from the Veteran's friends and family 
members received in 2007 indicated that the Veteran has had a 
hearing problem for some time now.  Statements from the 
Veteran's spouse reported that the Veteran had perfect 
hearing prior to service and that ever since he got out of 
service, especially since returning from Vietnam, she noticed 
that his hearing was failing.  He also reported to her that 
he had ringing in his ears.  

Treatment records from Mountain Home BVA Medical Center 
(VAMC) dated from September 2006 to March 2007 included a 
January 2007 audiology consult in which the Veteran had 
complaints of decreased hearing and ringing in his ears.  He 
reported that bilateral intermittent tinnitus began 
approximately three years ago.  He reported military noise 
exposure comprised of small and large weapons fire and tanks.  
He indicated that, post service, he was exposed to noise 
while doing factory work and had a history of ear infections.  
After audiometric testing, he was diagnosed with severe to 
profound mixed hearing loss in his left ear and mild to 
moderately severe sensorineural hearing loss in his right 
ear.  The examiner then opined that based on the Veteran's 
history of military noise exposure and the type and 
configuration of his hearing loss, it was at least as likely 
as not that his hearing loss and tinnitus may be related to 
military service.  The examiner indicated that the results of 
the consult were reviewed by a supervising audiologist.  

The report of a December 2007 VA audiology examination 
reflected that the Veteran had in-service noise exposure 
while serving in Vietnam in an infantry unit for 6 months.  
He was exposed to noise from small weapons, mortars, and 
machine guns.  Following service, he worked for General 
Motors for 29 years.  During his employment, he was required 
to wear ear protection devices.  Recreational noise exposure 
included the use of hand-held power tools used for 
woodworking.  He reported a history of ear infections in both 
ears.  On audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows:  35, 30, 45, 60, 
and 65 db in the right ear and 85, 80, 95, 105, and 105+ db 
in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
(Hz), respectively.  The speech recognition scores were 96 
percent in the right ear and 64 percent in the left ear.  The 
examiner noted that pure tone testing revealed moderately 
severe sensorineural hearing loss in the right ear and severe 
to profound mixed hearing loss in the left ear.  The examiner 
noted that the claims file was reviewed and that the 
Veteran's hearing was normal upon separation from military 
service.  The examiner found that the hearing loss in the 
left ear was of mixed nature and was not consistent with 
noise exposure or presbycusis.  The examiner opined that the 
tinnitus was similar to that experienced by individuals with 
normal hearing and therefore unlikely due to military noise 
exposure.  

It appears that the RO found the December 2007 VA examiner's 
opinion more probative because her opinion was based on a 
full review of the claims file.  The Board notes that both 
the December and January 2007 medical opinions were each 
provided by or reviewed by a VA audiologist after examination 
of the Veteran.  Although the December 2007 VA audiologist 
had a Ph. D. and was the Chief of Audiology & Speech 
Pathology Services and the January 2007 VA report was 
prepared only by an audiology student, the Board notes that 
the January 2007 report was also reviewed by a supervising 
audiologist who held a doctorate in audiology (AU. D.).  
While the January 2007 VA examiner did not indicate that she 
reviewed the claims file, she did note the Veteran's self-
reported history of noise exposure during service and 
civilian life-facts that are supported by other evidence in 
the claims file.  The same history was reported on the 
December 2007 VA examination.  Moreover, both the December 
and January 2007 VA examiners found that the Veteran had 
mixed hearing loss in his left ear and sensorineural hearing 
loss in his right ear.  Thus, it appears that the December 
and January 2007 VA examiners based their opinions on the 
same set facts-in-service noise exposure, post-service noise 
exposure, and type of hearing loss found. 

Under these circumstances, the Board does not find the fact 
that the January 2007 VA examiner failed to review the claims 
file a reason to discount the opinion. Instead, the January 
2007 audiologist relied, in part, upon the Veteran's own 
self-reported history of noise exposure and onset of 
symptoms.  Such reliance only warrants the discounting of a 
medical opinion when the opinion is contradicted by other 
evidence in the record or when the Board rejects the 
assertions of the Veteran, which is not the case here.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In 
fact, the Board has already conceded the Veteran's assertions 
of in-service noise exposure.  Therefore, the Board finds 
each medical opinion to be equally competent and probative on 
the issue of medical nexus and sufficient to permit 
application of the benefit-of-the-doubt doctrine.  
Furthermore, the December 2007 VA audiologist failed to 
provide any nexus opinion as it specifically related to the 
Veteran's right ear hearing loss leaving nothing to 
contradict the January 2007 report that found a relationship 
between the Veteran's right ear and noise exposure in 
service.  

When, after careful consideration of all procurable and 
assembled data, including lay statements, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for bilateral hearing 
loss and for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


